Citation Nr: 1143065	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-43 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left lower extremity radiculopathy.

3.  Entitlement to service connection for left upper extremity radiculopathy.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for Stevens - Johnson syndrome and staphylococcus infection.

7.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, prior to June 9, 2011.

8.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, since June 9, 2011.

9.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

10.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

11.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army, as a member of the Army National Guard, from June 1983 to September 1983, November 1986 to January 1990, March 2003 to September 2003, January 2005 to June 2006, and August 2006 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions by the Salt Lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The March 2009 decision granted service connection for PTSD rated 30 percent disabling, lumbar spine degenerative disc disease rated 20 percent disabling, headaches rated 0 percent disabling, and allergic rhinitis rated 0 percent disabling.  Service connection was denied for high blood pressure, left leg and left arm radiculopathy, a liver disorder, and Stevens - Johnson syndrome.  In April 2009, the RO denied service connection for erectile dysfunction.

In subsequent decisions by a decision review officer (DRO) at the RO, increased evaluations for PTSD, lumbar spine, and headache disabilities have been granted.  The maximum evaluations permitted have not been assigned, and the Veteran has indicated his intent to continue pursuing his claims.  These matters remain on appeal; the issues have been recharacterized to reflect the currently assigned evaluations and applicable stages of rating.

With regard to the appeal for service connection for Stevens - Johnson syndrome and staphylococcus infection (a skin condition), the benefit was denied in the March 2009 rating decision.  The Veteran disagreed with this denial in a timely manner; in his correspondence, he treated the condition as part of or inextricably intertwined with his claim for service connection of a liver disorder.  The initial statement of the case (SOC) issued in October 2009 listed the liver disorder as an issue, but made no mention of Stevens - Johnson syndrome.  An SOC was issued with regard to that claim in February 2010 when the RO recognized its error.  The first contact regarding this issue following issuance of the second SOC came in a June 4, 2010 email to VA regarding the status of his appeal, outside the time period for perfecting an appeal.  38 C.F.R. § 20.302.

A lack of a timely substantive appeal is not a bar to Board review.  It is within the Board's discretion to assume jurisdiction, particularly where actions have been taken leading a Veteran to believe the timeliness of his filing has been waived.  See Percy v. Shinseki, 23 Vet. App. 37. (2009).  While the RO was clear that such was not the case, such clarity came too late.  The Veteran's notice of disagreement grouped the Stevens - Johnson syndrome with other disabilities, and the RO did not inform him that it was not accepting that grouping.  At a December 2009 informal DRO hearing, the issue was discussed as being on appeal.  The Veteran could therefore have reasonably believed that the consideration of the claim for service connection of a liver disorder included the skin condition.  He was not informed this was not the case until after the deadline for perfecting his appeal had passed; the Board notes that VA at that time actually identified an incorrect filing deadline.  Furthermore, the RO persisted in labeling supplemental SOCs (SSOC) as SOCs, adding to the confusion regarding where in the appellate process each claim was.  The Veteran will not be penalized for the confusion caused by the RO's error in listing the issues in the October 2009 SOC or in mislabeling subsequent SSOCs.  The filing of a substantive appeal is waived, and the claim of service connection for Stevens - Johnson syndrome and staphylococcus infection is considered to be on appeal from the March 2009 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011 correspondence, the Veteran's agent notified VA of the Veteran's desire for a Board hearing.  The request is timely.  A Veteran has a right to a Board hearing; the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for such.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

The Veteran did not specify which form of Board hearing he requested, but language in the letter, requesting afternoon scheduling to permit travel, indicates that the request does not reflect a desire to appear at the Board Washington, DC, offices.  The alternatives, hearing by a Veterans Law Judge at the RO (Travel Board) or via videoconference between the Board and RO, are both scheduled by the RO.  Remand is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him of his various hearing options, to include a Travel Board or a Board hearing via videoconference.  Ask that he specify which option he desires. 

2.  Take appropriate steps to schedule the Veteran for the hearing of his choice.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


